 1                                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10
11
     SAMUEL LOVE,                                    No. ED CV 18-1686 PA (SHKx)
12                   Plaintiff,                      JUDGMENT AND PERMANENT
                                                     INJUNCTION
13          v.
14   LAWSON’S INC., et al.

15                   Defendants.

16
17
18
19          In accordance with the Court’s December 13, 2018 Order granting the Application
20   for Default Judgment filed by plaintiff Samuel Love (“Plaintiff”), it is hereby ORDERED,
21   ADJUDGED, AND DECREED that:
22          1.       Plaintiff shall have judgment in his favor and against defendant Lawson’s Inc.
23   (“Defendant”);
24          2.       Defendant shall pay to Plaintiff the total amount of $8,632.50 (itemized as
25   statutory damages of $4,000.00, attorneys’ fees of $4,002.50, and litigation costs of
26   $630.00); and
27
28
 1         3.     Defendant is ordered to provide accessible parking spaces at the property
 2   located at or about 225 W. Big Bear Blvd., Big Bear, California, in compliance with the
 3   Americans with Disabilities Act Accessibility Guidelines.
 4
 5   DATED: December 13, 2018
                                                       __________________________________
 6                                                                Percy Anderson
 7                                                           United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
